In our opinion the alleged contract upon which the action is based is too vague and indefinite to be enforced. It does not set forth the full intention of the parties with such certainty and explicitness that the intention of the parties may therefrom be ascertained with a reasonable degree of certainty. Moreover, the provision in the contract that it should terminate upon the mutual consent of the parties is mere surplusage, and the contract, without a term of its duration, was terminable at will. (Petze v. Morse Dry Dock & Repair Co., 125 App. Div. 267, 270, affd. 195 N. Y. 584; Varney v. Ditmars, 217 N. Y. 223, 228; Ansorge v. Kane, 244 N. Y. 395, 398; St. Regis Paper Co. v. Hubbs & Hastings Paper Co., 235 N. Y. 30, 36; Schlegel Mfg. Co. v. Cooper’s Glue Factory, 231 N. Y. 459, 462; Clark Paper & Mfg. Co. v. Stenacher, 236 N. Y. 312, 316.) Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.